UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7850



ERIC O. BLIZZARD,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1494-AM)


Submitted:   February 21, 2002             Decided:   March 11, 2002


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric O. Blizzard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric O. Blizzard appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion   and   find   no   reversible   error.   Accordingly,    we   deny

Blizzard’s motion for leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal on the rea-

soning of the district court. See Blizzard v. Angelone, No. CA-01-

1494-AM (E.D. Va. Oct. 11, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 DISMISSED




                                     2